         Case 5:20-cv-01064-GEKP Document 8 Filed 10/26/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORY HILARIO
    Plaintiff

        v.                                            CIVIL ACTION NO. 20-CV-1064

JEFFREY L. SCHMEHL, et al
     Defendants

                              µ              ORDER

        AND NOW, this     }IP day of October, 2020, upon consideration of Cory Hilario's
Motion to Proceed In Forma Pauperis (ECF No. 5), Prisoner Trust Fund Account Statement

(ECF No. 6), and pro se Complaint (ECF No. 1), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.     Corey Hilario,# 76610-066, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of FCC - Allenwood or other appropriate official to assess an initial filing fee of20%

of the greater of (a) the average monthly deposits to Mr. Hilario's inmate account; or (b) the

average monthly balance in Mr. Hilario's inmate account for the six-month period immediately

preceding the filing of this case. The Warden or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in Mr.

Hilario's inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month's income
        Case 5:20-cv-01064-GEKP Document 8 Filed 10/26/20 Page 2 of 2



credited to Mr. Hilario's inmate account until the fees are paid. Each payment shall refer to the

docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of

FCC - Allenwood.

       4.      The Complaint is DEEMED filed.

       5.      Mr. Hilario's Complaint is DISMISSED WITHOUT PREJUDICE, as legally

baseless pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). The dismissal is without prejudice to Mr.

Hilario filing a motion to vacate his sentence pursuant to 28 U.S.C. § 2255 in his criminal case,

and without prejudice to Mr. Hilario reasserting his claims for damages and declaratory relief in

a new civil action only in the event his underlying conviction is reversed, vacated, or otherwise

invalidated. Mr. Hilario is not given leave to file an amended complaint in this case.

       6.      The Clerk of Court shall CLOSE this case.

                                                       COURT:


                                                            ~
